FILED

UNITED STATES DISTRICT COURT  2 0 

FOR THE DISTRICT OF COLUMBIA C|erk U S Distit
courcs' rdr ina ni§iriiii gi

Eric Brosten,
Plaintiff,

v. civil A¢ti@n NO_ /§¢ - /

Cube Smart Management LLC,

Defendant.

\)\/\/\J\./L/\/§/\./§/

MEMORANDUM OPINION

This matter is before the Court on its initial review of the plaintiff s pro se Complaint and
application to proceed z'rzforma pauperz's. The Court will grant the informal pauperis application
and dismiss the case because the complaint fails to meet the minimal pleading requirements of
Rule 8(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. ./arre!l v. Tz'sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Cz`ralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2()04). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Browrz v. Calz"fano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a District of Columbia resident suing a company based in the District. He
"requests [that] this court look into this very serious matter with billions of dollars at stake and
the future of mankind." Compl. at l. Plaintiff states that "[a]t first glance it seems like a simple
dispute . . .," but the nature of the dispute and the defendant’s involvement is indiscernible from
the disjointed statements comprising the complaint. Since the complaint fails to provide any
notice of a claim and the basis of federal court jurisdiction, the case will be dismissed. A
separate Order accompanies this Memorandum Opinion.

fsi/ca § M»